AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modifi ed) Page 1 of |
é
hi, .

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

_

 

 

 

 

 

United States of America JUDGMENT IN A CRIMINAL CASE
¥, (For Offenses Committed On or After November 1, 1987)
Mario Lozada-Ramirez _ Case Number: 3:19-mj-23903
Robert C Schleif” 7
Defendant's Attorney F | L E D
REGISTRATION NO. 89274298 | .
5 | .
THE DEFENDANT: | EP 24 2019
Xl pleaded guilty to count(s) 1 of Complaint CLERK, U.S. DISTRICT ¢
C] was found guilty to count(s) BY N DISTRICT OF CALIFORNIA
after a plea of not guilty. —EPOTY
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 _ ILLEGAL ENTRY (Misdemeanor) ]
[) The defendant has been found not guilty on count(s) . oe
Li Count(s) | __ dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau. of Prisons to be
imprisoned for a term of:

 

4.
fat TIME SERVED C] days

Assessment: $10 WAIVED [&] Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. .
C] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change-of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid.-If ordered to pay restitution, the defendant shall notify the court and
‘United States Attomey of any material change in the defendant's economic circumstances,

Tuesday, September 24, 2019
Date of Imposition of Sentence

‘Received OPE | /f

DUSM | HONORABIE ROBERT N. BLOCK
: 7 UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | - | 3:19-mj-23903

Ct
_
-

     

 

 
